MEMORANDUM **
Alan Michael Bain appeals his 151-month sentence imposed following his guilty plea for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant 28 U.S.C. § 1291, and we affirm.
Bain makes two contentions on appeal: (1) that the district court erred in its determination that he was a career criminal offender because unarmed bank robbery is not a “crime of violence” under § 4B1.1 of the sentencing guidelines; and (2) that the “crime of violence” enhancement should have been charged in the indictment and proven beyond a reasonable doubt under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As conceded by Bain, these arguments have been foreclosed by this circuit. See United States v. Selfa, 918 F.2d 749, 751 (9th Cir.1990) (“persons convicted of robbing a bank ‘by force and violence’ or ‘intimidation’ under 18 U.S.C. § 2113(a) have been convicted of a ‘crime of violence’ within the meaning Guideline Section 4B1.1”); see also United States v. Hernandez-Guardado, 228 F.3d 1017, 1027 (9th Cir.2000) (concluding Apprendi doctrine not implicated when the sentence enhancement did not result in a sentence that exceeded the statutory maximum for the underlying conviction). We decline Bain’s request to overrule our precedents and affirm the sentence imposed by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.